Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III, claims 100-106  in the reply filed on 12/13/21 is acknowledged.
Claims 88-99 are withdrawn from consideration as being directed to non-elected inventions.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 100 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 100, the limitation of “ any two or more thereof” is vague and indefinite because it is not clear what is intended by two or more because the claim only recite two components of a polyphenol or a glucosinolate; so at most,  the combination is two.  It is not clear what the “or more” encompasses. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 100-106 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cremer ( 2013/0344228).
For claim 100, Cremer discloses free flowing vegetable powder that is incorporated into fabricated savory snack products.  The vegetable powder deliver nutritional components such as flavonoids, vitamins, quercetin, vitamin C,carotenoids ect..  The powder comprises at least three different dehydrated vegetables including 5-60% onion, 0-90% vegetables such as celery, green beans, corn etc.. and 5-95% vegetables including spinach, Brussels sprouts, kale,  etc..  The vegetable powder can be sued to replace at least part of the ingredients such as potato, cereal, solid in fabricated snacks.  The powder can be used in fabricated potato chips to enhance nutritional value.  Example 5 shows an embodiment of applying at about 16% vegetable powder in a sheeted potato chip.  The vegetable powder deliver quercetin which is a flavonol and is in the class of  polyphenol.  For claim 101, example 5 
Cremer does not disclose the amount as in claim 100, the amount of potato as in claim 102, the component in claims 103,105, the amounts as in claim 104 and the moisture content as in claim 106.
Cremer discloses the same vegetable materials as disclosed in the instant specification.  Thus, it is obvious the vegetable powder comprises all the bioactive components as claimed.  Cremer disclose the vegetable powder can be used to replace other ingredients such as potato flakes , flour etc..  It is obvious the amount of bioactive components would vary depending on the amount of vegetable powder used.  Example 5 discloses 16% vegetable powder which fall within the range in claim 101.  Thus, it is obvious the chip comprises the amounts claimed.  It also would have been obvious to one skilled in the art to vary the amount of vegetable powder and thus vary the amounts of the bioactive components depending on the taste, flavor and nutrition desired.  It would also have been within the skill of one in the art to determine the potato component depending on the taste and flavor desired. Cremer does not disclose the moisture content of the chip.  However, in paragraph 0006, Cremer discloses conventional snack food having a moisture content ranging from 1-6%.  It would have been well within the skill of one in the art to determine the moisture content that is typical for the product such as the conventional snack products.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Karwowski discloses snack products comprising vegetable materials.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
January 4, 2022
/LIEN T TRAN/               Primary Examiner, Art Unit 1793